United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 17, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-40736
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MANUEL MAGNO-TAVERA,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 5:03-CR-1934-1
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed for Manuel Magno-Tavera has moved for

leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).    Magno-Tavera has filed a

response brief.   Our review of counsel’s brief, Magno-Tavera’s

response, and the record discloses no nonfrivolous issues for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.